THIRD DIVISION
                              ELLINGTON, P. J.,
                          ANDREWS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                  November 3, 2017




In the Court of Appeals of Georgia
 A17A0971, A17A0972; BRUCE NELSON, EXECUTOR OF THE RI-037, 038
      WILL OF ELOISE NELSON, DECEASED v. CARING
      COMPANIONS, INC.; and vice versa.

      RICKMAN, Judge.

      In this case, the following circumstances exist and are dispositive of the appeal:

      (1) The evidence supports the judgment;

      (2) No reversible error of law appears, and an opinion would have no

precedential value; and

      (3) The judgment of the court below adequately explains the decision.

      The judgment of the court below therefore is affirmed in accordance with Court

of Appeals Rule 36.

      Judgment affirmed. Ellington, P. J., and Andrews, J., concur.